UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-6013


BRUCE L. GORHAM-EL,

                Petitioner - Appellant,

          v.

STATE OF NORTH CAROLINA,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:14-hc-02177-FL)


Submitted:   July 29, 2016                   Decided:     August 3, 2016


Before NIEMEYER   and   AGEE,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Bruce L. Gorham-El, Appellant Pro Se. Nicholaos George Vlahos,
NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Bruce L. Gorham-El seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2012) petition.

The order is not appealable unless a circuit justice or judge

issues     a     certificate      of    appealability.            See     28     U.S.C.

§ 2253(c)(1)(A) (2012).           A certificate of appealability will not

issue     absent      “a    substantial     showing      of     the    denial    of    a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2012).                When the

district court denies relief on the merits, a prisoner satisfies

this    standard      by    demonstrating       that   reasonable      jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see     Miller-El   v.   Cockrell,     537 U.S. 322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                         Slack,
529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Gorham-El has not made the requisite showing.                         Accordingly, we

deny a certificate of appealability and dismiss the appeal.                           We

dispense       with      oral   argument    because      the     facts    and     legal




                                            2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3